Citation Nr: 0842791	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-00 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1954 to February 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which continued the assignment of a 30 
percent evaluation for bronchial asthma.

This case was previously before the Board in February 2008 at 
which time it was remanded for both due process concerns and 
for additional evidentiary development.  The actions 
requested in that remand have been undertaken and the case 
has returned to the Board for appellate consideration.


FINDINGS OF FACT

For the entirety of the appeal period, the veteran's 
bronchial asthma has not been manifested by pulmonary 
function tests that show either a Forced Expiratory Volume 
(FEV-1) at one second of between 40 and 55 percent of 
predicated value or the ratio of Forced Expiratory Volume at 
one second to Forced Vital Capacity (FEV-1/FVC) to be between 
40 and 55 percent; a need for at least monthly visits to a 
physician for required care of exacerbations; or at least 
three courses of systemic (oral or parenteral) 
corticosteroids per year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6602 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

By letters dated in March 2003 and March 2008, the veteran 
was notified of the evidence that was necessary to 
substantiate his increased rating claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  To the extent 
that any notice was not timely, notice errors may be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
Statement of the Case (SOC) or Supplemental Statement of the 
Case (SSOC), is sufficient to cure a timing defect).  Here, 
the notice provided in March 2008 was followed by the 
subsequent adjudication of the claim in an SSOC dated in July 
2008, curing any defect in the timing of the notice provided 
prior thereto.

In addition, the notice letters informed the veteran of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the respective disabilities and the effect that worsening has 
on the his employment and daily life.  The veteran was 
informed that should an increase in disability be found, a 
disability rating would be determined by applying the 
relevant diagnostic codes; and examples of pertinent medical 
and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
veteran was provided notice of the applicable relevant 
diagnostic code provisions in the rating action issued in 
July 2004 and the claim was thereafter adjudicated by way of 
a Statement of the Case issued in September 2004.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service treatment records, VA and private medical records 
have been obtained.  The veteran has also been afforded 
appropriate VA examinations, in 2003 and most recently in 
2007, which included clinical information pertinent to the 
adjudication of the increased rating claim.  In sum, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled and no further action is 
necessary under the mandate of the VCAA.

Factual Background

Service connection was established for bronchial asthma in a 
January 1957 rating decision and an initial non-compensable 
rating was assigned.  A 10 percent evaluation for asthma was 
assigned by rating action of December 1957, effective from 
November 1957; thereafter a July 1977 rating action assigned 
a 30 percent evaluation from February 1977.  In December 
2002, the veteran filed an increased rating claim.  

The veteran underwent a private medical evaluation and stress 
testing in October 2002.  The veteran's complaints included 
exertional chest discomfort with shortness of breath and 
diaphoresis.  His medications included an Albuterol inhaler 
and Accolate, daily.  The interpretation reflected that there 
was no evidence of myocardial ischemia and no chest pain or 
angina on response to exercise. 

A private medical record of Dr. S. H. dated in January 2003 
reflects that the veteran complained of a one month history 
of asthma, and it was noted that he was put on Prednisone for 
treatment of bronchitis diagnosed 2 weeks previously, but had 
discontinued using this.  Assessments of bronchitis and 
chronic obstructive pulmonary disease (COPD) were made.  

Later in January 2003, the veteran was hospitalized by VA for 
treatment of an asthma exacerbation, manifested by symptoms 
of shortness of breath and a lack of energy.  The report 
indicated that the veteran restarted Prednisone and continued 
using an Albuterol nebulizer.

A VA respiratory examination was conducted in June 2003 and 
the veteran's medical records were reviewed.  The history 
revealed that the veteran was using three inhalers daily: 
Aeorbid, Serevent and Albuterol, and that he used Accolate 
for asthma prevention and Claritin for allergy prevention.  
It was noted that the veteran had just finished a 10 day 
taper of Prednisone (a steroid) due to an asthma 
exacerbation.  Physical examination revealed that the veteran 
was wheezing and dyspenic.  There was no evidence of cor 
pulmonale or pulmonary hypertension.  Moderate to severe 
persistent asthma was diagnosed.  Pulmonary function testing 
(PFT) conducted pre-bronchodilation revealed FEV-1 of 59.1 
percent predicted; and FEV-1/FVC of 70 percent (actual).  PFT 
conducted post-bronchodilation revealed FEV-1 of 48.3 percent 
predicted; and FEV-1/FVC of 73 percent (actual).  The PFT 
testing revealed mild obstructive disease without significant 
bronchodilator response.  

A VA record dated in November 2007 indicated that the veteran 
was using Albuterol 4 to 5 times a day.  Other prescribed 
daily medications included Formoterol (inhaled), and 
Lortadine (orally) and Montelukast (orally).  The report 
referenced PFTs conducted in May 2004 and April 2006.  Tests 
results from May 2004 revealed FEV-1 of 82 percent 
(predicted); and FEV-1/FVC of 73 percent.  Tests results from 
April 2006 revealed FEV-1 of 96 percent (predicted); and FEV-
1/FVC of 79 percent.   X-ray films revealed no acute 
cardiopulmonary disease.  An impression of asthma was made 
and the doctor indicated that this should be treated with a 
steroid inhaler as well as levalbuterol.  

The file contains a VA medical statement dated in January 
2008 indicating that the veteran had a long history of 
moderate persistent asthma which required the use of daily 
medications including: Albuterol, Formoterol (inhaled), 
Mometasone (inhaled) Lortadine (orally) and Montelukast 
(orally).  The doctor observed that despite this regime, the 
veteran continued to have symptoms of dyspnea, nasal 
congestion and intermittent wheezing.

Also of record is a report of a private medical evaluation 
conducted in April 2008, at which time it was noted that the 
veteran had a medical history of COPD.  His medications were 
listed as: Asmanex, Atrovent, and Foradil (inhaled); 
Omeprazole, Loratadine, Guaifenesin and Singulair (taken 
daily; and Proventil, taken as necessary.  PFTs done in April 
2008 revealed FEV-1 of 105 percent; and FEV-1/FVC of 75 
percent.  There was no change after bronchodilation.  An 
impression of COPD, not well-controlled, was made.  The 
doctor observed that his PFTs did not show an obstructive 
defect.

VA medical records dated from 2003 to 2008 reflect that the 
veteran was treated for exacerbations of asthma in January 
2003 and May and July 2008.  When seen in 2008, the veteran 
was advised to keep using his respiratory inhalers.  

VA medical records dated in July 2008 were also offered for 
the record, which were accompanied by a waiver of RO review 
pursuant to the informal hearing presentation prepared by the 
veteran's accredited representative.  These records reflect 
that the veteran was seen with complaints of chest 
congestion, a bad cough and wheezing, assessed as asthmatic 
bronchitis.  Nebulizer treatment was provided and the veteran 
was advised to increase fluids and continue his respiratory 
inhalers as directed.  At that time the veteran's medications 
included Albuterol and Prednisone.  The records also showed 
that the veteran was assessed with hoarseness secondary to 
inhaled corticosteroid use.  


Legal Analysis

The veteran contends that the severity of his bronchial 
asthma warrants a rating in excess of the 30 percent 
evaluation currently assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently assigned a 30 percent disability 
rating for bronchial asthma.  Under 38 C.F.R. § 4.97, 
Diagnostic Code 6602, a 30 percent rating for bronchial 
asthma requires FEV-1 (Forced Expiratory Volume in one 
second) of 56 to 70 percent predicted, or; FEV-1/FVC (Forced 
Expiratory Volume in one second to Forced Vital Capacity) of 
56 to 70 percent, or; daily inhalation or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 60 
percent rating is warranted with FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
note to the code indicates that in the absence of clinical 
findings of asthma at time of examination, a verified history 
of asthmatic attacks must be of record.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  The veteran is not required to meet 
each of the stated criteria in order for an increased rating 
to be assigned.  Rather, he need only meet one criterion 
because the criteria are listed in the alternative.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).

The Board further notes that effective October 6, 2006, 38 
C.F.R. § 4.96 was amended to clarify the use of pulmonary 
function tests when rating under diagnostic codes such as 
Diagnostic Code 6602 pursuant to which the veteran's asthma 
has been evaluated.  See 71 Fed. Reg. 52,457 (2006), 
currently codified in pertinent part at 38 C.F.R. § 
4.96(d)(4) (2008).  The Board observes that Section 
4.96(d)(4) provides that post-bronchodilator studies are 
required when PFTs are done for disability evaluation 
purposes except when the results of pre-bronchodilator PFTs 
are normal or when the examiner determines that post-
bronchodilator studies should not be done and states why.  
Post-bronchodilator results are to be used unless they are 
poorer than the pre-bronchodilator results, then the pre- 
bronchodilator values should be used for rating purposes.  38 
C.F.R. § 4.96(d)(5) (2008)

When the evidence of record is reviewed in light of the 
schedular criteria set forth above, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent.  None of the pulmonary function studies done 
from 2003 forward show the veteran had (FEV-1) at one second 
of between 40 and 55 percent of predicated value, or a ratio 
of Forced Expiratory Volume at one second to Forced Vital 
Capacity (FEV-1/FVC) between 40 and 55 percent.  (The Board 
notes that pursuant to the provisions of 38 C.F.R. 
§ 4.96(d)(5) the pre-bronchodilator results of the 2003 PFT 
are to be used for rating purposes).  Rather, PFTs conducted 
in 2006, 2007 and 2008 revealed FEV-1 and FEV-1/FVC findings 
which were more consistent with the assignment of a 10 
percent evaluation for asthma.  Moreover, while VA treatment 
records show that the veteran has, particularly during 2007 
and 2008, sought treatment for asthma/exacerbations on 
several occasions, they do not show at least monthly visits 
to VA (i.e., twelve or more visits a year).  Further, since 
2003 the VA treatment records show the veteran's asthma 
requires regular use of non-steroidal asthma medications as 
well as an occasional need for a course of systemic 
corticosteroid.  However, the evidence does not show the 
veteran having courses of systemic corticosteroid (oral or 
parenteral, only) at least three times a year, as requires to 
warrant an evaluation in excess of 30 percent.

The veteran has argued that his bronchial asthma has resulted 
in significant functional impairment warranting a higher 
rating under the provisions of 38 C.F.R. § 4.10.  However, as 
explained herein, the most recent PFT results reflect that 
the veteran's clinically shown pulmonary impairment is 
actually closer to the rating criteria for a 10 percent 
evaluation as opposed to the currently assigned 30 percent 
evaluation.  

The Board has also determined that the veteran's service-
connected bronchial asthma does not warrant consideration for 
an extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  He has not been frequently hospitalized on 
account of this disability.  Instead, his evaluation and 
treatment have been primarily as an outpatient, not 
inpatient.  While arguably this disability could cause some 
interference with employment, no such interference has been 
shown by any evidence presented in this case.  Significantly, 
there has been no showing of marked interference, i.e., 
beyond that contemplated by his assigned ratings (30 percent 
for his asthma), or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but generally the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. §§ 4.1, 4.10.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue. See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

A close review of the record does not reveal any distinct 
period during which a schedular rating in excess of 30 
percent for bronchial asthma is warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the 
preponderance of the evidence is against a claim for an 
increased evaluation.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 30 percent for bronchial asthma is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


